Title: From George Washington to Edmund Randolph, 22 March 1793
From: Washington, George
To: Randolph, Edmund



Sir
United States [Philadelphia] 22d March 93.

I send you a letter of the 26th Ulto from William Bingham Esquire to the Secretary of the Treasu[r]y together with the documents accompanying it.
I desire your opinion on the following points arising upon these papers.
I. Whether the proceedings heretofore by the U. States in Congress assembled have transferred from Mr Bingham to the public the consequences of the transaction in question so as to make the suit now depending properly an affair of the Government.
II. Whether the Executive is competent to the requisite measures of defence and security against any unfounded pretensions of the claimants Plaintiffs or Prosecutors, or whether further Special provision by law is necessary.
III. If the Executive be so competent—What is the proper course under the existing circumstances to be pursued.

G. W.

